ORDER
Brian Sangster complains, pro se, about the district court’s orders denying his motions for appointment of counsel, for leave to file a Second Amended Complaint, and to remand to state court. Sangster appeals from the district court’s summary judgment in favor of Appellees. We doubt jurisdiction pursuant to 28 U.S.C. § 1291, and we remand for further proceedings.
We review the district court’s summary judgment de novo. Prison Legal News v. Lehman, 397 F.3d 692, 698 (9th Cir.2005). Liberally construed, Sangster’s First Amended Complaint included state statutory claims pursuant to the Nevada Revised Statutes, and it appears the district court failed to address those claims. Thus, we may lack jurisdiction. See American States Ins. Co. v. Dastar Corp., 318 F.3d 881, 884 (9th Cir.2003). We cannot tell whether the district court intended to dispose of all claims.
This case is remanded to the district court for the limited purpose of clarifying whether it intended to dispose of the state law claims in its previous order granting summary judgment. If so, the district court shall explain the basis on which summary judgment was granted on the state law claims. The district court shall respond to this order no later than sixty days from entry of the order.
REMANDED.